Citation Nr: 0206934	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied the veteran's claim for 
service connection for a low back disability.  

The veteran requested a hearing before a Member of the Board 
at the RO. 
However, in March 1998 the veteran withdrew his request for a 
Travel Board hearing.  38 C.F.R. § 20.704(e) (2001).

The Board notes that, during this appeal, the RO denied 
service connection for a left ankle disorder in September 
1998.  However, the veteran did not file a notice of 
disagreement with that rating decision.  The RO issued a 
statement of the case to the veteran in July 1999, which 
included the issue of entitlement to an original rating in 
excess of 10 percent for his service- connected hepatitis.  
However, the claims folder is devoid of any subsequently 
received correspondence that can be construed as a 
Substantive Appeal, timely or otherwise, to perfect the 
appeal of that issue.  See Accordingly, the only issue 
currently in appellate status is service connection for a low 
back condition.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2001).


FINDINGS OF FACT

The service medical records show no back injury or 
disability, and the only relevant post-service medical 
evidence consists of treatment for low back pain many years 
after service; there is no competent evidence of a nexus 
between a claimed low back disability and any incident of 
active service.  


CONCLUSION OF LAW

Service connection is not warranted for a claimed low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 
1991); 38 C.F.R. § 3.303 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  The RO 
requested and obtained all of the medical records identified 
by the veteran.  

The Board considered whether a second request should be made 
for the veteran's service medical records.  In response to 
the RO's first request, the National Personnel Records Center 
(NPRC) forwarded records of treatment for hepatitis in 
service, the veteran's dental records, and a form waiving 
examination at the time of separation from service.  The 
Board considered the recent decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit held that VA's position that a single 
request for service medical records met the duty to assist 
was incorrect.  That interpretation of the duty to assist was 
incorrect as a matter of law because a single request for 
pertinent SMRs specifically requested by the claimant and not 
obtained by the RO does not fulfill the duty to assist.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir.1999).  In this case 
unlike Hayre the veteran did not identify any specific time 
when he was treated or a record of mental hygiene treatment 
which would require a request for "other records" to obtain 
any records from the National Personnel Records Center 
(NPRC).  See Veterans Benefits Administration Adjudication 
Procedure Manual (M21-1), Part III, Chapter 4, Requests for 
Service Records, paragraph 4.17 (f)(2).  In January 1999 the 
veteran was given copies of his service medical records and 
is therefore aware of their contents.  In October 1997 the RO 
wrote the veteran a letter listing the alternative documents 
which could substitute for service medical records.  In 
November 1998 the veteran submitted a Request Pertaining to 
Military Records.  The veteran did not provide any additional 
information regarding his service.  There is no indication he 
served in the National Guard or the reserves subsequent to 
his active service.  The Board concluded there was no 
reasonable possibility that additional attempts to obtain 
service medical records would assist the veteran in 
developing his claim.  

The Board also noted the veteran requested a VA examination 
of his back.  However, since there is no record of a back 
disorder in service or for 15 years thereafter, there is no 
record for a physician to link with any current diagnosis.  
The Board will elaborate upon this particular point in the 
analysis below.

Factual Background.  The veteran's Form DD 214 reveals he 
served on active duty from February 1978 to August 1983.  The 
Veteran filed his application for VA benefits in April 1997, 
claiming service connection for a low back condition.  
Underneath the heading for listing any treatment in service 
the veteran wrote "see SMR's", and he indicated that he had 
been treated at the VA Medical Center in Dallas since April 
20, 1997.  

In May 1997 the RO requested the veteran's outpatient 
treatment records from the Dallas VA Medical Center for the 
period beginning in April 1997.  The RO also wrote the 
veteran a letter in May 1997 explaining his service medical 
records had been requested from the service department and it 
was suggested that if the veteran had any originals or copies 
of his service medical records he send them to the RO.  A 
second letter to the veteran in May 1997 explained the types 
of evidence needed support his claim for service connection.  
The RO also explained the need for evidence of treatment of 
the veteran's claimed disability since service.  
The veteran responded in May 1997.  He again stated he had 
received treatment since April 1997 at the VA Medical Center 
in Dallas.  He requested an examination be scheduled to 
determine the true extent of his disability.  

In June 1997 the RO sent a request for the veteran's service 
medical and dental records.  The National Personnel Records 
Center (NPRC) responded in June 1997 with the available 
requested records.  Included were dental records dated 
beginning in February 1978, September 1982 records of 
treatment for hepatitis and a Disposition Form signed by the 
veteran in August 1983 waiving a separation medical 
examination.  

In June 1997 the RO received copies of the veteran's VA 
outpatient treatment records from the VA Medical Center in 
Dallas for the period beginning in April 1997.  The only 
reference to a back disability is in a May 1997 VA Social 
Worker note that indicated the veteran had filed a claim for 
service connection for back pain.  

In August 1997 the RO denied service connection for a low 
back condition on the basis that there was no medical 
evidence of a current back disability or any medical evidence 
of a back disability during service.  

The veteran submitted a VA Form 21-4142 in September 1997.  
He indicated he had been treated for pain and back stiffness 
at the VA Medical Center in Dallas on September 9, 1997.  

The veteran submitted his notice of disagreement in September 
1997.  He wrote he had hurt his back in the military and it 
was on record at the VA in Dallas.  The RO issued a statement 
of the case to the veteran in October 1997.  It explained the 
principles of service connection.  The veteran was informed 
his service medical records did not include any treatment or 
findings about a back disorder.  Also, the VA records 
received did not include treatment or findings related to a 
back disability.  

In October 1997 the RO wrote the veteran a letter to explain 
the alternative types of evidence which could substitute for 
service medical records to support his claim.  A second 
request was made for outpatient treatment records from the VA 
Medical Center in Dallas for the period commencing on 
September 9, 1997.  

The veteran submitted his substantive appeal in October 1997.  
The veteran again reiterated he had been treated for his back 
on September 9. 1997.  The RO received a copy of the 
September 9, 1997 outpatient treatment record in October 
1997.  The veteran indicated he had injured his back and his 
right ankle in the early 1980's.  He reported he had been a 
paratrooper.  Physical examination was normal, aside from 
some decreased lordosis of the lumbosacral spine.  The 
diagnostic impression was recorded as low back pain.  The 
signature of the examining physician was EGS.  In November 
1997 the veteran submitted a Statement in Support of Claim.  
He wrote he had been treated by a VA Bone Specialist, EGS.  

The veteran stated he did not have any of his service medical 
records in a letter received in November 1998.  He requested 
copies of his service medical records.  

In December 1998 the RO received copies of the veteran's 
outpatient treatment records from the VA Medical Center in 
Dallas, which only included duplicates of records already 
received.  A supplemental statement of the case was issued to 
the veteran in December 1998.  It listed the evidence 
received since the statement of the case was issued in 
October 1997.  

Copies of his service medical records were sent to the 
veteran in January 1999 by the RO.  In March 1999 the 
veteran's representative inquired of the RO as to whether or 
not the RO had the veteran's service medical records for the 
period from 1978 to 1982.  

In April 2002 the RO issued the veteran a supplemental 
statement of the case.  Included were the new regulations 
outlining the duty to assist under the VCAA.  

Relevant Laws and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

Analysis.  The veteran has not presented any evidence other 
than his own statements that his claimed low back disability 
began during or is causally related to  an injury during 
service.  The service medical records do not include any 
reference to evaluation or treatment for a back disorder.  
The only relevant post-service evidence consists of 
outpatient clinic records showing treatment for back pain in 
1997, approximately 14 years after service.  One requirement 
for service connection, whether direct or secondary, is that 
the claimed disability currently exist.  Degmetich v. Brown, 
104 F.3d 1328 (1997).  A complaint of pain alone, without a 
diagnosed related disorder, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no 
medical evidence of a diagnosis of a low back disability.  
Even if low back pain is considered a diagnosis, there is no 
medical evidence to suggest a nexus between the claimed 
condition and service.  The only evidence of any relationship 
between service and the low back pain noted in current VA 
records are the statements of the veteran.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As to the question of whether VCAA mandates an examination 
with an opinion addressing the contended causal relationship, 
the Board notes that, with no pertinent findings recorded in 
service, and in the absence of any competent evidence of a 
post-service diagnosis or of competent evidence that suggests 
the contended etiological relationship, the Board finds that 
an examination or opinion is not necessary to make a decision 
on the claim.  To request an examination and/or medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record as 
summarized above: service medical records that fail to 
suggest any such disability, and show normal findings on an 
in-service examination; an absence of any relevant medical 
findings until many years after service, and an absence of a 
diagnosis of the claimed disability.  Under these 
circumstances, any opinion on whether a disability that may 
be shown at this late date is linked to service would 
obviously be speculative in nature.  Simply put, there is no 
relevant contemporaneously recorded complaint, clinical 
finding, or laboratory finding for a clinician to link the 
claimed low back condition to the veteran's military service.  
Thus, the Board finds that no further development is 
warranted.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); see also Hickson, supra; Pond, supra.

In the absence of competent evidence of a back disorder in 
service, competent medical evidence of a current diagnosis of 
the claimed condition, or of medical evidence linking a 
claimed low back disorder to service, service connection for 
a low back disorder is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

